Per Curiam.
This appeal involves the same parties as Johnson v. Zoning Board of Appeals, also decided this date, 166 Conn. 102, 347 A.2d 53, but relates to a second citation, summons and complaint dated January 18, 1969, and characterized by the plaintiff, Carol C. Johnson, as an “amended writ, summons and complaint duly and timely served on or before January 22, 1969.” Both defendants filed pleas in abatement alleging that the purported amendment constituted an appeal taken later than fifteen days after the action of the zoning board of appeals in violation of § 8-8 of the General Statutes. Prom a judgment sustaining the pleas in abatement *113of both defendants, the plaintiff has appealed to this eonrt. He assigns error to the determination of the court (DeVita, J.) that the papers actually served on January 20, 1969, constituted an appeal taken after the fifteen-day appeal period, and not an amendment. In view of the disposition of Johnson v. Zoning Board of Appeals, supra, we find it unnecessary to discuss the issues raised by this appeal.
Accordingly, the appeal is dismissed.